Citation Nr: 0007707	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the right shoulder, ribs, head and back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
November 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  This determination which reopened 
previously denied claims of service connection for a shoulder 
condition, fractured ribs, head injury and back condition, 
denied the veteran entitlement to service connection for 
these disorders on the merits.  


REMAND

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA, when on notice that relevant evidence may exist which 
might render the claim plausible, has a responsibility under 
38 U.S.C.A. § 5103(a) to let the claimant know what evidence 
is required.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
However, once the VA informs the claimant of the necessity of 
that evidence, there must be some degree of probability that 
the appellant will be able to obtain said evidence.  
Marciniak v. Brown, 10 Vet. App. 198 (1997).  In this case, 
the veteran testified at a personal hearing on appeal in 
October 1998 that he was treated for the disabilities for 
which he now seeks service connection at the VA Medical 
Center in Columbia, South Carolina, shortly after service.  
He was unclear however as to the specific timeframe of this 
treatment but indicated that it was in the latter 1950's 
and/or early 1960's.  (See hearing testimony page seven).  

Thus, the veteran has put the VA on notice that additional 
evidence may exist which might provide a causal connection 
between his military service and the disorders at issue.  
Furthermore, he has identified the source of that evidence.  
The Board concludes that the VA has a duty to notify the 
veteran regarding the procurement and submission of any such 
additional evidence as per 38 U.S.C.A. § 5103(a) (West 1991).  

Further, the record reflects that the veteran's service 
medical records are unavailable.  The National Personnel 
Records Center (NPRC) reported in October 1974 that his 
medical records were not on file and were likely destroyed in 
a fire at that facility.  However, through morning reports, 
it appears the veteran was admitted to the U.S. Army Hospital 
at Ft. Polk, Louisiana, on August 9, 1957, and discharged to 
duty on August 19, 1957.  The reason for admission was 
injury.  The clinical records of hospital treatment are not 
stored in the same place as individual service medical 
records, and may yet be found. .See VA Adjudication Procedure 
Manual M21-1, Part III, par. 4.17e.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him or her that, even though 
service records were not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

VA's Adjudication Procedure Manual provides that alternate 
source of evidence may be utilized in a claim where there are 
missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have provided treatment, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) (July 12, 1995).  Here, the veteran has 
submitted an affidavit from his service comrade, [redacted], 
attesting only to the fact that he "was present" when the 
veteran was injured in a military jeep accident at Fort Polk, 
Louisiana.  The veteran's service representative however has 
added, in a notation to this affidavit, more specific 
information concerning the veteran's injuries, which Mr. [redacted] 
purportedly related to him.  The Board points out this 
notation by the veteran's representative, recounting Mr. 
[redacted] statements, amounts to hearsay evidence and as such is 
of diminished value in this matter.  The veteran should be so 
informed and offered an opportunity to provide a supplemental 
statement from Mr. [redacted] in support of his present claim.  

Because of VA's duty to inform, pursuant to 38 U.S.C.A. 
§ 5103, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should ask the veteran to 
supply the name and addresses of all VA 
and non-VA medical care providers who 
have treated him for the injury residuals 
stemming from his alleged inservice jeep 
accident.  After securing any necessary 
release(s), the RO should try to obtain 
these records, including any records of 
the veteran's reported treatment at the 
VA Medical Center in Columbia S. Carolina 
in the late 1950's and/or early 1960's.  

2.  The RO should inform the veteran that 
he might submit an additional affidavit 
from Mr. [redacted], providing further 
information, if any, concerning his 
knowledge of injuries sustained by the 
veteran in service.  

3.  The RO should request NPRC to search 
for the inpatient CLINICAL records of the 
veteran's treatment at U.S.A.H. Ft. Polk, 
Louisiana, from August 9 to 19, 1957.

4.  When the above development has been 
accomplished, the case should be reviewed 
by the RO, if the decision remains 
adverse to the veteran, he should be 
issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




